Citation Nr: 0730686	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-28 530	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of service connection for a 
lumbar spine disability to include kyphoscoliosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel



INTRODUCTION

The veteran in this case served on active duty from August 
1973 to June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 RO decision, which denied 
an application to reopen a claim of service connection for 
kyphoscoliosis of the spine.  

The Board notes that, on his August 2005 VA Form 9 Appeal, 
the veteran requested a Board hearing.  However, in February 
2007, he submitted a statement withdrawing this request. 


FINDING OF FACT

On July 30, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran, 
through his authorized representative, that a withdrawal of 
this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


